DETAILED ACTION
Election of Species
This application contains claims directed to the following patentably distinct species:

Species I: FIGs 1-7, pet bowl with removable angled shield which has a lip for fitting over a bowl and pad.
Species II: FIGs 8-11, pet bowl with removable angled shield which has a lip for fitting over a bowl, longer pad, and accompanying dispenser with dispenser hole in pet bowl.
Species III: FIGs 12-16, pet bowl with integral angled shield with no exterior lip, flared underside for support, curved corners, and no pad.
Species IV: FIG 17, a cuboid pet shield with distinct walls at 90 degree angles with respect to a horizontal flat surface.
Species V: FIG 18-21, cylindrical shield with an adhesive strip and pet bowl where the lower perimeter of the pet bowl is larger than the upper perimeter of the pet bowl.
Species VI: FIGs 22-23 where the bowl cylindrical shield are integral, creating a cylindrical shaped bowl and shield combination where the upper perimeter and the lower perimeter of the device are the same.
Species VII: FIG 24 standard bowl shape, no shield, but using a liner 
Species VIII: FIG 25, integral back shield with the bowl and a liner which has adhesives 150 to attach to the entire back wall shield. 
Species VIV: FIGs 26-27, integral bowl and angled shield with the use of an angled sloped disposable liner that provides a semi-conical section in the bowl.
Species X: FIGs 28-30, FIG 33-34, integral bowl and shield, where the bowl’s entire lower surface is flush with the horizontal base floor, having an interior liner and wedge where the liner has an upper lip to hook on the back wall of the device, a wedge to prop the bottom of the liner such that it creates a sloped interior surface which can be elevated.
Species XI: FIG 31, integral bowl and shield where the bowl’s entire lower surface is flush with the horizontal base floor, with an angled back surface to allow food to slow downwards into the bowl.
Species XII: FIG 32, pet bowl with integral angled shield with no exterior lip, flared underside for support, curved corners, and no pad, also having a secondary bowl placed inside of the initial bowl.
Species XIII: FIG 35-36 pet bowl integral with angled shield with the use of an angled sloped disposable liner that provides a semi-conical section in the bowl, where the sloped liner has a back end tab to hook into a slot and change its elevation. 
Species XIV: FIG 37, integral bowl and shield where the bowl’s entire lower surface is flush with the horizontal base floor and an angled triangular prism wedge liner which has a back end tab to hook into a slot and change its elevation.
Species XV: FIG 38, integral bowl and angled shield with no exterior lip, flared underside for support, curved corners and a wedge shaped triangular prism wedge liner which has a back end tab to hook into a slot and change its elevation.

The species are independent or distinct because there are elements in each species which are not requirements of the other species. As described above, certain species such as Species I, III, V, VI, X, etc. use different bowl types and designs which offer different benefits or drawbacks and do not provide the same effects in all species. Species with a flat bowl bottom risk having a pet push food into the edges without being able to access it, while species with a rounded bowl bottom angle the pet food to slide back to the center. Species with shields that are integral cannot have their shields removed as in species where the shields are removable. Species with liners such as species VII may not necessarily require a shield, while species with a liner and a shield such as species VIII require adhesives to attach the entire back wall shield and a particular liner shape which is not a requirement of other species. Wedges are 
In addition, these species are not obvious variants of each other based on the current record.


If choosing one of the species with a wedge, choose one of the wedge shapes:
GROUP B: Wedge shapes
Species BI: FIG 39A, a curved wedge cross section
Species BII: FIG 39B, a wedge cross section with three bumps.
Species BIII: FIG 39C, a wedge cross section at an angle where an upper and lower corner are curved.
Species BIV: FIG 39D, a wedge cross section where only the lowermost edge is curved.
 
The species are independent or distinct because these species each use different cross sections which are not required elements of the other species. Species BII requires bumps in the cross section while Species BI is rounded, and Species BIII and BIV are more triangular. Additionally, Species BIV has an uppermost edge which is pointed, which is not a requirement of species BIII. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

As the restriction is of a complex nature, no phone call was made to the attorney. MPEP 812.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        

/TIEN Q DINH/            Supervisory Patent Examiner, Art Unit 3647